DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim depends from claim 0. There is no claim 0. It is unclear if the claim should depend from independent claim 1 or another independent or dependent claim. For examination purposes, dependent claim 2 depends from claim 1.
Allowable Subject Matter
Claims 1, 3-12 and 14-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, inter alia, after temporarily closing the circuit, re-open the circuit prior to the capacitor fully charging, so as to prevent a light emitting element of the light bulb electrically coupled to the capacitor from illuminating.

Claim 21 recites, inter alia, after temporarily closing the circuit, re-open the circuit prior to the capacitor fully charging, so as to prevent a light emitting element of the light bulb electrically coupled to the capacitor from illuminating.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 3-9, 11, 12, and 14-20 are allowable based on dependency on an allowable base claim.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 2009/0315465 A1), Yu (US 2009/0295776 A1) and Niino (US 2014/0265576 A1) teach lighting apparatus comprising light control devices or circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/Examiner, Art Unit 2875          

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875